DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 03/01/22 (page 6 of IDS 03/01/22) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because these applications (see figure below) do not include the Issue/Publication Date, Inventor/Applicant name.  

    PNG
    media_image1.png
    211
    762
    media_image1.png
    Greyscale

Chapter 609 – under 37 CFR 1.98 (b)(1-5)  states below:
(b) l
(1) Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date. 
(2) Each U.S. patent application publication listed in an information disclosure statement shall be identified by applicant, patent application publication number, and publication date. 
(3) Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date. 
(4) Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. 
(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. 


It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Application Data Sheet
Applicant is continuation of application no. 14/173,359 (US 10,195,343), which is a continuation in part of application no. 14/236381 (US 10,238,794), which is a continuation in part of application no. 13/322896 (now abandoned), the application no. 14/173,359, is continuation in part of application no. 13/322896 (now abandoned).
The PG Pub No. US 2019/0167902 A1 is equivalent to the current application 16/266613 and the Application Data Sheet of application no. 14/173,359 shows errors information therein, see figure below:

    PNG
    media_image2.png
    565
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    424
    807
    media_image3.png
    Greyscale


In the application no. 14/173359, now USPN 10195343, applicant should file a Certificate of Correction (COC) to correct 13322896 to 13332896 - see MPEP 1481.03(A):

A.    Conditions for Certificate of Correction
1. Where a benefit claim based upon 35 U.S.C. 120  to a national application is to be asserted or corrected in a patent via a certificate of correction, the following conditions must be satisfied:
(A) all requirements set forth in 37 CFR 1.78(d)(1)  must have been met in the application which became the patent to be corrected;
(B) it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211 et seq.); and
(C) a grantable petition to accept an unintentionally delayed claim under 37 CFR 1.78(e)  must be filed, including the petition fee as set forth in 37 CFR 1.17(m). 

CONCURRENTLY, in the present application, they should file a request for corrected filing receipt, explaining the errors they made in the parent application, how they have fixed the errors via the filing of the COC in the parent application, and the request for a corrected filing receipt should indicate that the reference was properly and timely made in the ADS in our present application. 

The 1.78(e) petition in the COC request should go to OPET for consideration.  Note, OPET averages around 120 days for decision on these petition types.  Then once granted/dismissed, then I believe the COC request will go to your SPE for approval, which can also take time.  So approximate timeline here is likely 6 months or more for correction. 


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a medical device system comprising: the first remote interface: initiates a command related to the communication of safety critical information to the first medical device (infusion pump) based on an input; displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface; sends the communication to the second remote interface; and once confirmation is received by the second remote interface, the second remote interface communicates the command to the first medical device.
The closet prior art of record is Moberg et al. (US 2011/0178462), Avrahami et al. (US 6,597,946), however these references do not disclose the device as claimed or described above.
Moberg (as discussed in the Final Rejection 11/29/21 & Remarks 02/25/22) fails to the first remote interface that: displays a message displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface.  
Avrahami discloses a medical device system, in Fig. 14 comprising: a first medical device (infusion pump) 350; a first remote interface 412; and a second remote interface 402, located separate from the first medical device 350 and the first remote interface 402, in communication with the first remote interface 412 and the first medical device 350, wherein the first remote interface 412: initiates/sends a command related to the communication of safety critical information (e.g. indicative of the amount and timing of drug delivery to the subject, and/or results of analyses performed by device 350, col. 27, lines 46-55) to the first medical device 350 (via the second remote interface 402) based on an input (the data sent by the device 350 to the computer 412, col. 27, lines 40-42). Although the first remote interface 412 send an instruction to the first medical device 350 (via the second remote interface 402) and then the first medical device follows the instruction as the first remote control provided). 
However, Avrahami fails to disclose the limitations that: displays a message on the first remote interface that the communication of the safety critical information to the first medical device requires confirmation using the second remote interface; sends the communication to the second remote interface; and once confirmation is received by the second remote interface, the second remote interface communicates the command to the first medical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783